DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 21-40 are pending.  Claims 21-22, 26-27, 29-31, 33-36, and 38-40 have been amended.
Status 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle B. Rinehart (Reg. No. 47,027) on February 25, 2022.  This examiner’s amendment cancels Claim 40.
Claim 40 of the application have been amended as follows: 
	Claim 40 (Cancelled).
Allowable Subject Matter
Claims 21-39 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 21 is directed to system for controlling a user interface of an electronic gaming device, the system comprising: at least one processor; and at least one memory storing instructions which, when executed by the at least one processor to perform operations comprising: causing display, on one or more display monitors of the electronic gaming device, of an indication of a number of spins of a feature;
causing display, on the one or more display monitors of the electronic gaming device, of a configuration of a reconfigurable symbol display area, the reconfigurable display area having a number of rows and a plurality of columns, each of the plurality of columns having an associated reel, the reconfigurable symbol display area enclosing symbol locations for each of the plurality of columns.  Specifically, none of the prior art of record teaches or suggest a reconfigurable symbol display area wherein the associated reel for at least one of the plurality of columns is changeable between a wild reel and a non-wild reel for that column between spins of the feature, and wherein the number of rows is changeable between the spins of the feature which, in combination with other remaining claimed elements: (a) for a given spin of the spins of the feature: causing display, on the one or more display monitors of the electronic gaming device, of a symbol array in the reconfigurable symbol display area at the symbol locations enclosed by the reconfigurable symbol display area, the symbol array showing only wild symbols for any of the plurality of columns for which the associated reel has been changed to the wild reel for the given spin; (b) causing display, on the one or more display monitors of the electronic gaming device, of an indication of an outcome for the given spin; and (c) causing display, on the one or more display monitors of the electronic gaming device, of a modification to the configuration of the reconfigurable symbol display area for a next spin, of the spins of the feature, based at least in part on state of the reconfigurable symbol display area before the next spin, 
The closest prior art of Kitamura et al. (US 2017/0092050 A1) discloses a user interface for controlling an electronic gaming device for a free spin feature game which causes display of an outcome for a given spin and a modification including one or more of the number of rows of the reconfigurable symbol display area for the given spin and a number of wild reels of the reconfigurable symbol display area for the given spin (see Kitamura, Fig. 10(A-E)-11(A-E), 0203, 0244-0247) but does not fairly teach or suggest the associated reel being changeable between a reel and a non-wild reel for that column between spins of the feature and wherein the number of rows is changeable between the spins of the feature. Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claim 21 (along with their respective dependent Claims 22-39) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715